450 So. 2d 556 (1984)
Scott Dale WHITE, Appellant,
v.
STATE of Florida, Appellee.
No. 84-414.
District Court of Appeal of Florida, Second District.
May 2, 1984.

ORDER OF DISMISSAL
PER CURIAM.
This appeal is from an order summarily denying several points in a motion to vacate *557 a judgment and sentence filed under Rule 3.850, Florida Rules of Criminal Procedure. The trial court has not disposed of the remaining point in the Rule 3 motion but an evidentiary hearing has been scheduled thereon.
Thus, the question arises as to the appealability of an order partially disposing of a Rule 3 motion. If this were purely a civil case, such a partial order would not be appealable unless it disposed of claims unrelated to the remaining claims.[1] An order or judgment is not considered final until it disposes of all the issues presented. The same policies against allowing piecemeal appeals[2] apply here. We see no reason not to apply this principle to orders entered on Rule 3 motions.
If appellant's remaining point is denied, he may raise all issues on appeal from the final order. This appeal is hereby DISMISSED.
SCHEB, A.C.J., and CAMPBELL and LEHAN, JJ., concur.
NOTES
[1]  See Mendez v. West Flagler Assoc., Inc., 303 So. 2d 1 (Fla. 1974) and SLT Warehouse v. Webb, 304 So. 2d 97 (Fla. 1974).
[2]  See Haddad, Partial `Final' Judgments  A Persistent Problem in Appellate Practice, 53 Fla.B.J. 204 (1979).